Filed 12/20/17; Certified for Publication 1/8/18 (order attached)



                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                         STATE OF CALIFORNIA



CLEWS LAND AND LIVESTOCK, LLC et                                    D071145
al.,

         Plaintiffs and Appellants,
                                                                    (Super. Ct. No. 37-2015-00032905-
         v.                                                         CU-TT-CTL)

CITY OF SAN DIEGO,

         Defendant and Respondent,

JAN DUNNING et al.,

         Real Parties in Interest and
         Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,

Timothy B. Taylor, Judge. Affirmed.



         Kevin K. Johnson and Jeanne L. MacKinnon for Plaintiffs and Appellants.

         San Diego City Attorney's Office and Glenn T. Spitzer for Defendant and

Respondent.

         Schwartz Hyde & Sullivan, Kevin P. Sullivan; The Jon Corn Law Firm, Jonathan

C. Corn and Arie L. Spangler for Real Parties in Interest and Respondents.
       Plaintiffs Clews Land and Livestock, LLC; Barbara Clews; and Christian Clews

(collectively, CLL) appeal a judgment in favor of defendant City of San Diego (City) on

CLL's petition for writ of mandate and complaint for declaratory and injunctive relief,

violation of procedural due process, and equitable estoppel. CLL's petition and

complaint challenged the City's approval of a project to build a private secondary school

on land neighboring CLL's commercial horse ranch and equestrian facility and the City's

adoption of a mitigated negative declaration (MND) regarding the project. The for-profit

school, the Cal Coast Academy, is being developed by real parties in interest Jan

Dunning, Cal Coast Academy RE Holdings, LLC, and the North County Center for

Educational Development, Inc. (collectively, Cal Coast).

       CLL contends the court erred by denying its petition and resolving its remaining

claims in favor of the City. It argues the City should not have adopted the MND because

the Cal Coast Academy project would cause significant environmental impacts in the

areas of fire hazards, traffic and transportation, noise, recreation, and historical resources,

and because the MND identified new impacts and mitigation measures that were not

included in the draft MND. CLL further argues the City should not have approved the

project because it is situated in designated open space under the applicable community

land use plan and because the City did not follow the provisions of the San Diego

Municipal Code (SDMC) applicable to historical resources.

       The City and Cal Coast respond that CLL did not exhaust its administrative

remedies because it failed to appeal the decision adopting the MND to the San Diego

City Council. On the merits, the City and Cal Coast argue the project would not cause

                                               2
any significant environmental impacts in the areas identified by CLL, the project is not

inconsistent with the open space designation, and the City complied with the historical

resources provisions of the SDMC.

       For reasons we will explain, we conclude CLL's challenge to the MND is barred

because it did not exhaust its administrative remedies in proceedings before the City. In

doing so, we reject CLL's argument that the City's process for administrative appeals—at

least as implicated by this project—violates the California Environmental Quality Act

(CEQA; Pub. Resources Code, § 21000 et seq.) 1 by improperly splitting the adoption of

an environmental document (e.g., the MND) from the project approvals. We further

conclude CLL's challenge to the MND fails on its merits, even assuming CLL had

exhausted its administrative remedies. Finally, we conclude the City complied with all

applicable requirements of the SDMC regarding historical resources and the City's

approval of the project does not conflict with the open space designation because the

project will be located on already-developed land. We therefore affirm the judgment.




1      Further statutory references are to the Public Resources Code unless otherwise
stated. The administrative guidelines adopted by the Secretary for Resources to
implement CEQA (Cal. Code Regs., tit. 14, § 15000 et seq.) will be referred to as
"Guidelines" followed by the section number. "We need not decide for purposes of this
appeal whether the Guidelines are binding on the courts. At a minimum . . . the
Guidelines are entitled to great weight so long as they are not clearly unauthorized or
erroneous." (California Oak Foundation v. Regents of University of California (2010)
188 Cal. App. 4th 227, 240, fn. 3.)
                                            3
                   FACTUAL AND PROCEDURAL BACKGROUND

                              The Project and Its Surroundings

       The project consists of a 5,340-square-foot school, divided into three classroom

buildings under a single roof, on an approximately one-acre site. The school will have a

maximum enrollment of 75 students, with 18 staff members. Along with the school, the

project proposes construction of a 24-stall parking lot, landscaping, and removal of

certain existing features on the site, including a concrete-filled swimming pool.

       A farmhouse at the site was built around 1900 and is a designated historical

resource, part of the larger Mount Carmel Ranch (Historical Resources Board No. 391).

Cal Coast currently uses the farmhouse as an administrative office, and it will continue to

do so following project completion. Several older outbuildings exist at the site as well.

The project will not affect the farmhouse or outbuildings, and the school's design

incorporates features intended to ensure compatibility with the historic nature of the site.

       The site is adjacent to CLL's equestrian facility, the Clews Horse Ranch. The

ranch consists of a 45-stall parking lot, corrals, stables, riding areas, a barn, a club house,

and two or three single family homes. A riding ring abuts the project site. The ranch has

facilities for over a hundred horses and a dozen cattle. Individuals come to the ranch to

ride or participate in other equestrian activities. The ranch also holds a popular rodeo.

       The project site is situated at the end of Clews Ranch Road, a 1,650-foot private

driveway that also provides access to the ranch. It is approximately 20 feet wide and has

a posted speed limit of 10 miles per hour. Clews Ranch Road runs east-to-west and

connects with Carmel Country Road. At that intersection, a public parking lot serves

                                               4
recreational bicycle and hiking trails in the area. Clews Ranch Road is the sole vehicular

accessway for both the project site and the ranch, although a dirt road runs westward

from the site and connects with Carmel Creek Road. The project site sits on a bluff

above State Route 56, a busy divided highway. Across the highway is a developed

suburban area.

       The site lies within the "Neighborhood 8" portion of Carmel Valley, a designated

community plan area within the City. Under the Carmel Valley Neighborhood 8 Precise

Plan, the site is designated as open space. The site is zoned residential MF-1, which

allows construction of multifamily dwellings up to a density of seven to fifteen units per

acre. MF-1 zoning allows "by right" construction of primary and secondary schools. The

site is also within the coastal zone. When the neighboring ranch was permitted in 2007,

the City changed its zoning from multifamily residential to agricultural. The ranch is also

designated open space.

                                  The City's Initial Study

       Cal Coast applied to the City for the approvals necessary to develop the project.

In an initial study, City staff determined the project would not have a significant impact

on any environmental factors, with the exception of "cultural resources," i.e.,

archaeological and paleontological resources. Such resources may exist in the project

area. However, City staff concluded the environmental impact would be less than

significant if mitigation measures were adopted, including on-site monitoring during

grading activities.



                                             5
       As relevant here, the initial study also assessed the project's potential impacts on

historical resources, fire hazards, land use and planning, noise, recreation, and

transportation and traffic. The initial study identified the farmhouse as a historical

resource, but it determined that the project's effects on the farmhouse would be less than

significant because the farmhouse and outbuilding structures would be maintained and

because the school's design was consistent with the City's historical resource regulations.

As to fire hazards, the initial study noted the project site was adjacent to native or

naturalized vegetation in the Carmel Valley River Enhancement Program (CVREP) area

along State Route 56. Based on its location, the project would be subject to brush

management regulations. In addition, the project's design incorporated fire resistant

materials and tempered glass windows. Based on these factors, the initial study

concluded that the project would not "expose people or structures to a significant risk of

loss, injury or death involving wildland fires." As to land use, the initial study

determined the project was compatible with the community plan and permitted by the

underlying multifamily residential zoning. As to noise, it found no environmental

impact. The initial study noted that the project would not be a "permanent noise

generating source" and "would not expose people to a substantial increase in temporary

or periodic ambient noise levels." As to recreation, the initial study concluded the project

would have no impact on recreational resources. And as to traffic and transportation, the

initial study likewise found no impact. It determined that the project was consistent with

the community plan and underlying zoning, would not cause any permanent increase in

traffic, and would not result in inadequate emergency access.

                                              6
                          The Draft MND and Public Comments

       Based on the initial study, City staff prepared a draft MND for the project. The

draft MND described the proposed project (albeit as "three modular buildings" rather

than a single building), identified the potential impact on cultural resources, and

described the mitigation measures Cal Coast would adopt to lessen any such impact. The

City's initial study was attached to the draft MND.

       Several interested parties submitted comments in response to the draft MND. Two

Native American tribes wrote regarding cultural resources. City staff responded by

pointing out the mitigation measures in the draft MND. The San Diego County

Archaeological Society wrote to clarify the qualifications of any archaeological monitor.

A consultant engaged by Cal Coast requested certain technical corrections, including

changing the description of the project from "three modular buildings" to "a new single-

story building."

       CLL submitted comments criticizing the use of an MND for the project. It

contended the City was required to prepare an Environmental Impact Report (EIR).

Among other things, CLL argued that potential impacts on historical resources, fire

hazards, noise, and transportation and traffic should be studied in an EIR. CLL believed

the draft MND's treatment of historical resources was inadequate without a

comprehensive survey of the project site. It further believed the draft MND did not

adequately consider the hazards to students and teachers from wildfires, especially given

the limited access to the project site. CLL contended the draft MND ignored the impact

of noise on the Clews Horse Ranch and alleged the project "create[d] a real threat to the

                                              7
viability of the ranch as [a] place to board and train horses." (A ranch creditor also wrote

to complain that approval of the project would "impair[] the ability of Clews Ranch to

realize its economic potential and therefore impairs the security of [his] loan.") Finally,

CLL argued the project's use of Clews Ranch Road would overburden the easement held

by the project site over the road.

       A ranch client submitted comments that echoed CLL's concerns regarding noise.

The individual noted the ranch's riding area was very close to the project site. He alleged

construction activities at the project site had caused "loud, unanticipated noise, or

blowing plastic sheets" that caused him and other riders to be thrown from their horses.

He further alleged that Clews Ranch Road could not handle additional traffic and had

numerous blind spots. He believed additional traffic would endanger horses and riders

that use the road. As to the latter concerns, City staff responded that the dimensions,

alignment, and surfacing of the road had been reviewed by City engineering,

transportation, and fire personnel, who determined it was adequate to serve both the

school and the ranch. City staff noted Cal Coast had proposed to use a shuttle bus service

to transport students to the school from the public parking lot at the intersection of Clews

Ranch Road and Carmel Country Road, thereby reducing traffic on Clews Ranch Road.

       CLL engaged a fire safety consultant, Van Collingsworth, to submit additional

comments regarding fire hazards related to the project. Collingsworth concluded the

project had significant adverse fire safety impacts that required preparation of an EIR.

He noted the project site was within a Very High Fire Hazard Severity Zone and a flood

plain. Collingsworth identified a large number of questions regarding fire safety that he

                                              8
alleged went unanswered in the draft MND. These questions revolved around topics such

as the project's design and construction standards, the evacuation plan for the school, first

responder response times and capabilities, and brush management guidelines.

Collingsworth also provided general information regarding the vulnerability of structures

and people to wildfires, the strength and intensity of expected wildfires, the impact of

drought conditions on fire behavior, and the safety of firefighters and other emergency

personnel. He expressed concern that Clews Ranch Road would be inadequate to

evacuate the school in addition to the animals and people at the ranch. Finally, he

asserted without citation that "[t]raffic is already constrained and gridlocked during

commuter hours on and offsite under current conditions."

       City staff reviewed Collingsworth's comments and did not believe he had raised

any significant environmental impacts. The fire marshal had reviewed the project and

found it complied with City fire codes. Similarly, an outside consultant engaged by Cal

Coast had prepared a wildfire analysis in response to Collingsworth's comments. The

consultant identified no significant impacts regarding fire safety. Cal Coast also

submitted a brush management plan and a fire protection and emergency evacuation plan,

which described two evacuation routes (one eastward and one westward) in the event of

an emergency.

       City staff identified several project design features that reduced the potential for

fire hazard impacts, including fire resistant building materials, brush removal, a new

water line and fire hydrant serving the project site, and an annually reviewed evacuation

plan. They described the contents of the school's evacuation plan, including exit routes

                                              9
east along Clews Ranch Road to Carmel Country Road and west along a dirt road to

Carmel Creek Road. City staff noted the school intended to close on red flag warning

days out of an abundance of caution. For fires that might originate at the school, City

staff noted among other things that the project will incorporate interior sprinklers that

successfully suppress 98 percent of fires.

       Cal Coast engaged a consultant to prepare an analysis of potential noise impacts

caused by the project. The consultant reported that school would be in session from 8:30

a.m. until 2:00 p.m., with morning and lunch breaks. No physical education classes

would be on site, and the school would not use bells or other alarms (except for fire

alarms). Given the proximity of State Route 56, approximately 200 feet from the project

site, the consultant found the average ambient noise level at the site was approximately

60 decibels. The consultant identified the loudest likely noise generated by students and

faculty at the school as laughter, which has a level of approximately 88 decibels. It

modeled a worst-case scenario, where the laughter was continuous over a one-hour

period, and the weighted average noise levels ranged between 38 and 49 decibels at the

receivers in the model. Because these levels were less than the observed noise level at

the site, the consultant concluded the project's noise impact would not exceed levels that

would disturb sensitive wildlife under the City's noise significance determination

thresholds.

                          The Final MND and Public Comments

       After receiving the comments and reports described above, City staff prepared a

final MND for the project. The final MND incorporated Cal Coast's requested change to

                                             10
the project description, as well as new information from the reports and analyses prepared

by Cal Coast. For example, City staff changed their conclusion regarding emergency

access to the project from "no impact" to "less than significant impact" and added detail

regarding the City's review of emergency access to the school. After review by the San

Diego Fire Department, City staff determined the school met its emergency access

requirements. This determination was supported by Cal Coast's fire consultant, who

concluded that the project would not expose people or structures to a significant risk of

loss, injury, or death from wildland fires. The final MND confirmed, however, that "the

physical scope of the project, project impacts, proposed mitigation measures and

conclusions of the [MND] are not affected by the revisions."

       After City staff prepared the final MND, the Carmel Valley Community Planning

Board (CVCPB) considered the project. Christian Clews is a member of the CVCPB, but

he recused himself from its consideration of the project. Several board members

expressed concern about the multifamily residential zoning of the project site and

expressed their desire to have open space there. The project was put to a vote by the

board. The vote failed, with five in favor, four opposed, and two abstentions. Nine votes

were required to support the project.

       The board chair subsequently wrote to the City to describe the "unusual dilemma"

the project posed to the board. He wrote that the site's multifamily residential zoning

seemed incompatible with the community plan, which designated the site as open space.

(For this reason, the chair abstained from the vote.) The chair stated that he personally

did not object to a school at the site because it appeared to be an acceptable use of the

                                             11
protected area. But other board members expressed concern that the school's use of the

site would not be compatible with the horse ranch next door. The chair believed further

study of the issue was needed. Other board objections included concerns over the impact

of noise and traffic on the horse ranch, the impact of the school's operation on the public

parking lot that would be used by the school's shuttle buses, the impact of development

on the rural setting and nearby recreational trails, the severity of fire hazards and the

adequacy of evacuation routes, and the general sense that "many issues still could use

more detailed and guaranteed solutions."

       CLL submitted additional comments objecting to allegedly significant changes to

the project and demanding recirculation of the MND. CLL also argued that the City had

not complied with its historical resource regulations. Collingsworth submitted additional

comments as well that criticized the project's brush management and evacuation plans.

He also rebutted the City's responses to comments on the draft MND.

                          Proceedings Before the Hearing Officer

       The City scheduled a public hearing on the project before a City hearing officer.

In a report to the hearing officer, City staff recommended the project be approved in full,

i.e., the final MND be adopted and permits for coastal development and site development

be issued. The report described the current site conditions, the proposed project, and the

governing community plan. It noted the site was within an area of designated open

space, but it concluded that the project was consistent with the community plan's open

space policies because the new development did not extend beyond previously developed



                                              12
and disturbed areas. After hearing speakers for and against approval, the hearing officer

approved the project and adopted the MND.

       The public hearing notice stated, "The decision of the Hearing Officer is final

unless appealed to the Planning Commission," and "The decision made by the Planning

Commission is the final decision by the City." It then advised, "The adoption of [an

MND] may be appealed to the City Council after all other appeal rights have been

exhausted. All such appeals must be filed by 5:00 PM within ten (10) business days from

the date of the Planning Commission's certification/adoption of the environmental

document."

       At the time of the hearing, the City published Information Bulletin 505, a guide to

the City's appeal procedure under the SDMC. The City divides its procedures for

approving development applications into different numbered processes. (SDMC,

§ 112.0501.) The City handled the project at issue here under Process Three. The

bulletin stated, "Process Two and Three permit decisions are appealable to the Planning

Commission. Process Four permit decisions are appealable to the City Council. Appeals

of Environmental Determinations may be made after all project appeal rights have been

exhausted." It further stated, "All appeals must be made in accordance with the

procedures listed in Chapter 11, Article 2, Division 5. All appeals must be made no later

than close of business, within ten (10) business days of the original decision date (Process

Three and Four) . . . ." The bulletin specified the filing location for "Process Two and

Three Decisions Appealable to the Planning Commission" as the City's Development

Services Department, and the filing location for "Process Four Decisions and

                                            13
Environmental Determinations Appealable to the City Council" as the City Clerk's

Office. 2

                           Appeal to the Planning Commission

       CLL appealed the hearing officer's decision to the Planning Commission on a City

form, DS-3031. CLL selected "Process Three Decision - Appeal to the Planning

Commission" as the "Type of Appeal." It filed the form with the City's Development

Services Department. It did not select "Environmental Determination - Appeal to City

Council" or file the form with the City Clerk's Office.

       CLL identified numerous grounds for appeal. It contended the hearing officer's

findings under CEQA and in the final MND were not supported, including in the areas of

traffic and transportation, noise, hazards, and cultural resources. It also contended the

project's approval conflicted with the City's historical resource regulations and the

Carmel Valley Neighborhood 8 Precise Plan.

       In a report to the Planning Commission, City staff recommended that CLL's

appeal be denied. After recounting the conditions at the site and the description of the

project, the report addressed the issues identified by CLL's appeal. The report noted that

an MND had been adopted by the hearing officer, but no appeal had been filed

challenging that environmental determination. The report stated that the time to appeal

had expired 10 business days after the hearing officer's decision, so any issues based on



2      As we will discuss in detail below, the parties dispute the accuracy of the
descriptions of the City's appeal procedure in Information Bulletin 505 and the public
hearing notice.
                                             14
CEQA or the MND had been waived. The report rejected CLL's contention that the City

failed to comply with its historical resources regulations. The project would maintain the

existing historic farmhouse, and the new construction was consistent with the

farmhouse's aesthetics. Based on these facts, the project was consistent with federal

standards for historical resource preservation and did not require a site development

permit under the City's historical resource regulations. (A site development permit was

required, however, based on its location in the Carmel Valley community plan area.) The

report further rejected CLL's contention that the project conflicted with the community

plan's open space designation for reasons previously discussed.

       CLL objected to the report's characterization of its appeal. In correspondence with

City staff, CLL argued it had appealed the hearing officer's environmental determination,

as evidenced by its statement of the grounds of appeal. CLL claimed it was not required

to appeal the environmental determination to the City Council until its other appeals had

been exhausted, i.e., after the Planning Commission rendered its decision. City staff

responded that CLL was welcome to present its argument to the Planning Commission.

       At the Planning Commission's first hearing on the project, a commissioner asked

the deputy city attorney present about the scope of CLL's appeal. The attorney responded

that CLL had not properly appealed the hearing officer's environmental determination

because it had not indicated on its appeal form that it was pursuing an appeal of that

determination. She explained, "Had [the appropriate box] been checked, this appeal

would be set before the City Council and would not be heard before this body." Later in

the hearing, a commissioner expressed sympathy with CLL's position, finding it clear that

                                            15
CLL attempted to appeal both the permit approvals and the environmental determination.

She requested that the appeal be returned to City staff and calendared before the City

Council. The deputy city attorney responded that the appeal procedures are laid out in

the SDMC, and it would be impossible to transfer the appeal to the City Council. The

commissioner further requested that the City's appeal form and information bulletin be

revised to reflect the correct procedures. The attorney said they would follow-up on the

commissioner's request. After hearing numerous speakers for and against the project,

including both fire experts, the Planning Commission trailed consideration of the project

to its next meeting.

       At the next meeting, the commissioners questioned Cal Coast, CLL, and their

representatives. However, the Planning Commission was unable to reach the four-vote

threshold to act on the project. The vote on a motion to approve the project and deny

CLL's appeal was three in favor and two opposed, with two not voting. Consideration of

the project was trailed again to a future meeting.

       When the Planning Commission considered the project a third time, a motion to

approve the project and deny CLL's appeal prevailed on a vote of four in favor, two

opposed, and one not voting. The Planning Commission's decision was memorialized in

a resolution granting a coastal development permit and site development permit for the

project. The resolution and permits included extensive findings regarding the project and

its compliance with the City's land use policies.




                                             16
                           Attempted Appeal to the City Council

       CLL attempted to file an appeal of the Planning Commission's decision to the City

Council. CLL used a redesigned form DS-3031 that identified the "Type of Appeal" as

either "Appeal of the Project" or "Appeal of the Environmental Determination." The

various City processes, and the body to which the appeal was made, were no longer

identified on the form. CLL indicated it was appealing both the project and the

environmental determination. As grounds for its appeal, CLL identified various

environmental impacts it believed required preparation of an EIR, including

transportation and traffic, fire hazards, land use and planning, noise, and historical

resources. CLL also contended, among other things, that the MND should have been

recirculated because the final MND contained significant revisions to the project and

additional mitigation measures. To justify its appeal, CLL referenced language in the

public hearing notice and information bulletin that purported to authorize an appeal of an

environmental determination after all other appeal rights had been exhausted.

       The City rejected CLL's appeal. In its rejection letter, the City stated that CLL's

appeal challenging the environmental determination was untimely under the SDMC. The

Planning Commission's approval of permitting for the project was final and not

appealable.

                       Appeal to the California Coastal Commission

       CLL then appealed to the California Coastal Commission. CLL argued, among

other things, that the project was inconsistent with the City's Local Coastal Program

(LCP). To support its argument, CLL pointed to the community plan's designation of the

                                             17
area as open space and the historic status of the farmhouse at the site. CLL claimed the

City failed to analyze the effect of the project on the functions of the open space,

including the benefits of the CVREP recreation areas, and failed to follow its historical

resource regulations. CLL also claimed the project would expose its horse ranch and

users of nearby trails to increased fire hazards because of inadequate evacuation routes.

       Coastal Commission staff assessed CLL's appeal and found it raised no substantial

issue. The staff's report concluded the project was consistent with the LCP. The report

rejected CLL's open space argument because the site had already been developed and

disturbed, and it found the City had complied with its historical resource regulations. It

further noted, "Fire safety and evacuation is not a[n] LCP issue; however, the

development complies with all fire-related requirements including brush management

and building design." The report referenced a number of project elements that would

address fire hazards and fire safety.

       The Coastal Commission's staff report concluded, "[T]here is strong and legal

support for the City's determination that the proposed development is consistent with the

certified LCP. . . . The extent and scope of the development is minor." At a public

hearing, the Commission agreed with the report and found no substantial issue.

                                Superior Court Proceedings

       CLL then filed the instant petition for writ of mandate and complaint for

declaratory and injunctive relief, violation of procedural due process and equitable

estoppel. The operative first amended petition and complaint alleged that the MND was

improperly adopted because the project would have significant environmental impacts in

                                             18
the areas already discussed above and because the final MND had significant new

material that required recirculation. The petition and complaint repeated CLL's

contentions that the community plan's open space designation prohibited the project and

that the City failed to follow its historical resource regulations. The petition and

complaint also challenged the City's appeal procedures. It alleged that the procedures did

not comply with CEQA because they segregated environmental determinations from

project approvals. It further alleged that the City did not provide adequate notice of the

appellate procedures, thereby violating state law, the SDMC, and CLL's constitutional

right to procedural due process. Finally, the petition and complaint alleged that the City

should be equitably estopped from claiming that CLL had not adequately appealed

adoption of the MND because the public hearing notice and other documents inaccurately

described the appeal procedures.

       After briefing and argument, the trial court denied the petition and rejected CLL's

claims. The court concluded CLL failed to exhaust its administrative remedies in City

proceedings by failing to properly appeal the hearing officer's environmental

determination. It found the City was not estopped from asserting a defense based on

administrative exhaustion and that the City's appeal procedure did not violate CEQA.

Even if the defense did not apply, the court was unpersuaded that adoption of the MND

was unjustified. The court explained, "The court agrees with the City and [Cal Coast]

that much of what motivated petitioners' objection to the building of the school next door

has nothing to do with environmental concerns. Petitioners just do not want the academy

as a neighbor because they feel it will affect them adversely from an economic

                                             19
perspective." The court did not believe there was a fair argument that the project would

significantly impact the environment. It stated, "The dominant neighbor of the proposed

academy is [State Route] 56, hardly an environmentally sensitive area. The building

proposed is small (5340 sq. ft. in a single story), and it will be unoccupied more days and

hours than not. It strikes the court that requiring an expensive, time-consuming, and

likely to be challenged EIR for this modest project, which is about the size of a large

home, would be overkill." The court found CLL's remaining arguments unpersuasive and

entered judgment accordingly. CLL appeals.

                                      DISCUSSION

                                             I

                                     CEQA Overview

       "CEQA was enacted to advance four related purposes: to (1) inform the

government and public about a proposed activity's potential environmental impacts; (2)

identify ways to reduce, or avoid, environmental damage; (3) prevent environmental

damage by requiring project changes via alternatives or mitigation measures when

feasible; and (4) disclose to the public the rationale for governmental approval of a

project that may significantly impact the environment." (California Building Industry

Assn. v. Bay Area Air Quality Management Dist. (2015) 62 Cal. 4th 369, 382 (CBIA).)

       CEQA primarily advances these purposes through its requirement that a state or

local agency prepare an EIR before pursuing or approving any project falling within

CEQA's scope that may have a significant impact on the environment. (§§ 21100,

subd. (a), 21151, subd. (a).) "An [EIR] is an informational document which, when its

                                            20
preparation is required . . . , shall be considered by every public agency prior to its

approval or disapproval of a project." (§ 21061.)

       " 'If the agency's initial study of a project produces substantial evidence supporting

a fair argument the project may have significant adverse effects, the agency must

(assuming the project is not exempt from CEQA) prepare an EIR.' " (Save the Plastic

Bag Coalition v. City of Manhattan Beach (2011) 52 Cal. 4th 155, 171 (Save the Plastic

Bag).) "If, on the other hand, '[t]here is no substantial evidence, in light of the whole

record . . . that the project may have a significant effect on the environment,' the agency

may adopt a negative declaration." (Ibid.)

       A negative declaration is "a written statement briefly describing the reasons that a

proposed project will not have a significant effect on the environment and does not

require the preparation of an environmental impact report." (§ 21064.) An MND is "a

negative declaration prepared for a project when the initial study has identified

potentially significant effects on the environment, but (1) revisions in the project plans or

proposals made by, or agreed to by, the applicant before the proposed negative

declaration and initial study are released for public review would avoid the effects or

mitigate the effects to a point where clearly no significant effect on the environment

would occur, and (2) there is no substantial evidence in light of the whole record before

the public agency that the project, as revised, may have a significant effect on the

environment." (§ 21064.5.)




                                              21
                                                II

                           Exhaustion of Administrative Remedies

       "The exhaustion of administrative remedies doctrine 'bars the pursuit of a judicial

remedy by a person to whom administrative action was available for the purpose of

enforcing the right he seeks to assert in court, but who has failed to commence such

action and is attempting to obtain judicial redress where no administrative proceeding has

occurred at all; it also operates as a defense to litigation commenced by persons who have

been aggrieved by action taken in an administrative proceeding which has in fact

occurred but who have failed to "exhaust" the remedy available to them in the course of

the proceeding itself. [Citation.] As our Supreme Court has stated it: 'In brief, the rule is

that where an administrative remedy is provided by statute, relief must be sought from

the administrative body and this remedy exhausted before the courts will act.' [Citation.]

The rule is a jurisdictional prerequisite in the sense that it 'is not a matter of judicial

discretion, but is a fundamental rule of procedure laid down by courts of last resort,

followed under the doctrine of stare decisis, and binding upon all courts.' " (Citizens for

Open Government v. City of Lodi (2006) 144 Cal. App. 4th 865, 874 (Citizens for Open

Government).)

       For example, if the administrative proceeding includes a right to appeal an

allegedly improper action, a plaintiff must generally pursue that administrative appeal in

order to exhaust his or her administrative remedies. " 'If some reasonable administrative

remedy, such as the right to appeal the action of a planning commission, were afforded to

challenge such improper action the doctrine of administrative remedies would bar suit by

                                               22
litigants who failed to employ it.' " (Tahoe Vista Concerned Citizens v. County of Placer

(2000) 81 Cal. App. 4th 577, 590 (Tahoe Vista); see Sea & Sage Audubon Society, Inc. v.

Planning Com. (1983) 34 Cal. 3d 412, 417-418.) 3

       Because this exhaustion requirement depends on the availability of a remedy

within the administrative proceeding, we must examine the procedures applicable to the

proceeding. " 'Consideration of whether such exhaustion has occurred in a given case

will depend upon the procedures applicable to the public agency in question.' " (Tahoe

Vista, supra, 81 Cal.App.4th at p. 591.)

       "We apply a de novo standard of review to the legal question of whether the

doctrine of exhaustion of administrative remedies applies in a given case." (Citizens for

Open Government, supra, 144 Cal.App.4th at p. 873.) We likewise review de novo the

trial court's interpretation of the applicable provisions of the SDMC. (Save Our Heritage

Organisation v. City of San Diego (2015) 237 Cal. App. 4th 163, 174.)



3       This exhaustion requirement is separate from, and in addition to, the requirements
under CEQA that (1) any grounds for noncompliance with CEQA must be presented to
the public agency before its decision and (2) a prospective plaintiff must object to
approval of the project in order to have standing to seek judicial remedies. (§ 21177,
subds. (a) & (b).) Cal Coast and the City proffer defenses based on these requirements as
well, but we need not consider them because we reject CLL's contentions on the merits in
the following sections. Although courts have described section 21177 as "codif[ying] the
doctrine of exhaustion of administrative remedies for CEQA" (Citizens for Open
Government, supra, 144 Cal.App.4th at p. 875), it does not cover every circumstance
where the doctrine applies. (See Tahoe Vista, supra, 81 Cal.App.4th at p. 590
["Notwithstanding the Legislature's expressed intent, section 21177 is not properly
speaking an exhaustion of administrative remedies statute."].) Section 21177 does not
apply here, for example, where the plaintiff raises a ground for noncompliance before a
public agency's decision but does not pursue available administrative procedures to
challenge that decision.
                                            23
       As noted, the City has established five "decision processes" to handle applications

for permits, maps, and other planning decisions. (SDMC, § 112.0501.) The City applied

its "Process Three" to Cal Coast's application. Under Process Three, an application may

be approved, conditionally approved, or denied by a hearing officer at a public hearing.

(Id., § 112.0505.) The hearing officer must comply with CEQA's environmental review

and certify or adopt the appropriate environmental document (e.g., negative declaration,

MND, or EIR). (Id., § 128.0311, subd. (a).) The hearing officer's decision may be

appealed to the Planning Commission within 10 business days by filing an application

with the City Manager. (Id., § 112.0506.) The Planning Commission may affirm,

reverse, or modify the decision being appealed. (Id., § 112.0506, subd. (f).)

       The SDMC contains a separate section describing the procedure for environmental

determination appeals. (SDMC, § 112.0520.) The SDMC defines an "environmental

determination" as "a decision by any non-elected City decisionmaker, to certify an

environmental impact report, adopt a negative declaration or mitigated negative

declaration, or to determine that a project is exempt from [CEQA] . . . ." (Id.,

§ 113.0103.) The procedure for environmental determination appeals applies regardless

of the decision process adopted by the City: "Notwithstanding other provisions of this

Code, any person may appeal an environmental determination not made by the City

Council." (Id., § 112.0520, subd. (a), italics omitted.) An environmental determination

appeal must be filed with the City Clerk within 10 business days of either "the date of

posting of the Notice of Right to Appeal Environmental Determination" or "the date of a



                                             24
decision by a Hearing Officer or the Planning Commission to adopt or certify an

environmental document." (Id., § 112.0520, subd. (b).)

       The City Council may grant or deny the appeal. (Id., § 112.0520, subd. (e).) If the

City Council denies the appeal, it will "approve the environmental determination and

adopt the CEQA findings and statement of overriding considerations of the previous

decision-maker, where appropriate." (Id., § 112.0520, subd. (e)(2), italics omitted.) If

the City Council grants the appeal, it will set aside the environmental determination and

return it to City staff for reconsideration. (Id., § 112.0520, subd. (e)(2), (f)(2).) "The

Planning Director shall reconsider the environmental determination . . . and prepare a

revised environmental document as appropriate, in consideration of any direction from

the City Council." (Id., § 112.0520, subd. (f)(2), italics omitted.) During this time, "[t]he

lower decision-maker's decision to approve the project shall be held in abeyance. The

City Council shall retain jurisdiction to act on the revised environmental document and

associated project at a subsequent public hearing." (Id., § 112.0520, subd. (f)(1).)

       At the subsequent hearing, the City Council has the power to consider the revised

environmental document and the associated project. "At a subsequent hearing, the City

Council shall again consider the environmental determination and associated projects,

and may take action as follows: [¶] (A) Certify or adopt the environmental document;

adopt CEQA findings and statement of overriding considerations as appropriate; and

affirm the previous decision to approve the associated project; [¶] (B) Certify or adopt

the environmental document; adopt CEQA findings and statement of overriding

considerations as appropriate; condition and approve the associated project as modified;

                                              25
or [¶] (C) Find that the environmental document is insufficient, in which case the

document shall not be certified. The associated project shall be denied and the decision

shall be deemed the final administrative action." (SDMC, § 112.0520, subd. (f)(3), italics

omitted.)

       Taken together, these provisions establish a bifurcated appeals procedure for

Process Three decisions made by a hearing officer. While a hearing officer's "decision"

may be appealed to the Planning Commission within 10 business days (SDMC,

§ 112.0506, subd. (b)), any environmental determination by the hearing officer must

simultaneously be appealed to the City Council within the same period (id., § 112.0520,

subd. (b)(2)). As a result of this bifurcation, an appeal to the Planning Commission

covers only the nonenvironmental project approvals (e.g., permits), while an appeal to the

City Council covers the environmental determination. If the City Council grants the

appeal, however, it may consider the non-environmental project approvals as well.

       The sequencing and interaction of these two appeals is unclear, but we need not

delve further into City procedure in order to resolve the dispute before us. CLL filed

only an appeal of the hearing officer's decision to the Planning Commission. It did not

file an appeal of the hearing officer's environmental determination. It therefore did not

avail itself of the City's administrative appeals procedure that was available to address

CLL's objections to the hearing officer's adoption of the MND. CLL did not exhaust its




                                             26
administrative remedies regarding the MND, and it may not now bring a judicial action

challenging it. (See Tahoe Vista, supra, 81 Cal.App.4th at p. 592.) 4

       CLL argues its failure to appeal the hearing officer's environmental determination

is excused because the City's bifurcated appeal procedures are invalid under CEQA. (See

California Clean Energy Committee v. City of San Jose (2013) 220 Cal. App. 4th 1325,

1346 (California Clean Energy).) CEQA requires the person or persons responsible for

approving a project (the "decisionmaking body" in CEQA parlance) also be responsible

for complying with CEQA's environmental review (e.g., by certifying an EIR, adopting a

negative declaration or MND, or determining that the project is exempt). (See

Guidelines, §§ 15025, subd. (b), 15356.) Assuming authority is properly delegated

within the public agency, the decisionmaking body may be an unelected official or

commission. (California Clean Energy, at p. 1336 & fn. 3.) If the decisionmaking body

is unelected, however, the decisionmaking body's compliance with CEQA must be

appealable to the agency's elected decisionmaking body, if any. (§ 21151, subd. (c);

Guidelines, §§ 15061, subd. (e), 15074, subd. (f), 15090, subd. (b).)




4      CLL claims that its appeal from the Planning Commission's decision was
sufficient to appeal the environmental determination to the City Council. CLL relies on
the SDMC provision governing the timing of environmental determination appeals,
which must be filed "[w]ithin 10 business days from the date of a decision by a Hearing
Officer or the Planning Commission to adopt or certify an environmental document."
(SDMC, § 112.0520, subd. (b), italics added.) But, under the City's Process Three, it was
the hearing officer who adopted the environmental document, not the Planning
Commission. CLL therefore had 10 business days from the hearing officer's decision to
appeal the environmental determination. The later Planning Commission decision on
nonenvironmental matters did not reset the time to appeal.
                                            27
       The City's procedure, at least as relevant here, complies with these requirements.

Under Process Three, the hearing officer has the authority to approve the project and

comply with CEQA's environmental review. (SDMC, §§ 112.0505, 128.0311, subd. (a).)

The hearing officer is therefore the City's decisionmaking body under the Guidelines.

And, because the hearing officer is unelected, the City's procedures allow an appeal of the

hearing officer's environmental determination to the City's elected City Council. (SDMC,

§ 112.0520.) CLL simply did not avail itself of that procedure.

       CLL relies on California Clean Energy, supra, 220 Cal. App. 4th 1325, but it is

inapposite. In that case, the local agency had delegated the authority to comply with

CEQA's environmental review to its planning commission. (Id. at p. 1337.) This

delegation was improper because the planning commission did not have the authority to

approve the project at issue. (Id. at pp. 1338, 1340.) The planning commission's

purported certification of a final EIR for the project was therefore unauthorized by

CEQA, and the plaintiff's challenge to that certification was not barred by its failure to

appeal the planning commission's environmental decision. (Id. at p. 1346.) Here, the

hearing officer's adoption of an MND for the project was procedurally proper, since the

hearing officer also had the authority to approve the project. California Clean Energy

does not apply.

       The other authorities CLL cites confirm that the hearing officer's adoption of the

MND was procedurally proper because he was the City's decisionmaking body for the

project. (See POET, LLC v. State Air Resources Bd. (2013) 218 Cal. App. 4th 681, 731

["For an environmental review document to serve CEQA's basic purpose of informing

                                             28
governmental decision makers about environmental issues, that document must be

reviewed and considered by the same person or group of persons who make the decision

to approve or disapprove the project at issue."]; Kleist v. City of Glendale (1976) 56
Cal. App. 3d 770, 778 ["The state guidelines require that the decision-making body or

administrative official having final approval authority over a project involving a

substantial effect upon the environment review and consider an EIR before taking action

to approve or disapprove the project."]; see also El Morro Community Assn. v. California

Dept. of Parks & Recreation (2004) 122 Cal. App. 4th 1341, 1349-1350 ["Guidelines,

section 15356 specifically defines the '[decisionmaking] body' as 'any person or group of

people within a public agency permitted by law to approve or disapprove the project at

issue.' "].) The City's procedure establishing an appeal to the City Council to challenge

the hearing officer's adoption of the MND was likewise proper. (See Vedanta Society of

So. California v. California Quartet, Ltd. (2000) 84 Cal. App. 4th 517, 527-528.) CLL

was required to pursue this appeal in order to exhaust its administrative remedies.

       CLL argues that the City's appeal procedures are inadequate because the Planning

Commission has authority over project approvals but not the environmental

determination. But this alleged inadequacy does not affect the validity of the hearing

officer's environmental determination, so it provides no excuse for CLL's failure to

appeal that determination. (Cf. California Clean Energy, supra, 220 Cal.App.4th at p.

1346.) In addition, it is unclear on the current record which procedure would have

applied had CLL properly appealed the environmental determination. During the first

Planning Commission meeting below, a deputy city attorney told the commissioners,

                                            29
"Had [the appropriate box] been checked, this appeal would be set before the City

Council and would not be heard before this body."

       CLL also argues the City Council is not a "decisionmaking body" because project

approval under Process Three progresses from the hearing officer to the Planning

Commission. (SDMC, § 112.0506.) No independent appeal to the City Council, separate

from an environmental determination, is authorized. (Ibid.) The Planning Commission's

decision is final. In CLL's view, the City Council is therefore not a "person or group of

people within a public agency permitted by law to approve or disapprove the project at

issue." (Guidelines, § 15356.) If the City grants the environmental determination appeal,

however, it has such authority. (SDMC, § 112.0520, subd. (f).) Neither CEQA nor the

Guidelines require that a local agency's elected decisionmaking body accept appeals

regarding every project approval, separate and apart from environmental review. They

require only that the environmental determination be appealable. (§ 21151, subd. (c);

Guidelines, §§ 15061, subd. (e), 15074, subd. (f), 15090, subd. (b).) The City's

procedures allow exactly that.

       CLL further claims its failure to appeal should be excused based on inaccurate

descriptions of the City's appeal process in the public hearing notice for Cal Coast's

project and the City's Information Bulletin 505. The public hearing notice misstated the

procedure for an environmental determination appeal by implying that the appeal should

occur after the Planning Commission considered the project: "The adoption of [an MND]

may be appealed to the City Council after all other appeal rights have been exhausted.

All such appeals must be filed by 5:00 PM within ten (10) business days from the date of

                                             30
the Planning Commission's certification/adoption of the environmental document."

Under the SDMC, the appeal to City Council for a Process Three project does not occur

"after all other appeal rights have been exhausted;" it occurs simultaneously with the

appeal to the Planning Commission. And, while the notice's reference to an appeal

"within ten (10) business days of the Planning Commission's certification/adoption of the

environmental document" may be applicable to other projects (see, e.g., SDMC,

§ 112.0507 [describing the City's Process Four]), it is not accurate under the Process

Three procedures the City applied to this project because the time to appeal ran from the

hearing officer's adoption of the environmental document. The City's information

bulletin, which was referenced in the public hearing notice, states that appeals must be

made in accordance with the SDMC and does not describe the specific procedures, except

to state, "Appeals of Environmental Determinations may be made after all project appeal

rights have been exhausted." Again, this statement incorrectly describes the sequencing

of the project and environmental determination appeals under Process Three, which must

be pursued simultaneously.

       CLL primarily frames its argument based on these inaccuracies as one of improper

notice under CEQA. This framing does not fit the facts here. The authorities CLL cites

discuss the failure to comply with CEQA's requirement that an "alleged grounds for

noncompliance" with CEQA be presented to a public agency under section 21177,

subdivision (a). (See Temecula Band of Luiseno Mission Indians v. Rancho Cal. Water

Dist. (1996) 43 Cal. App. 4th 425, 433-435 (Temecula Band); McQueen v. Board of

Directors (1988) 202 Cal. App. 3d 1136, 1150-1151 (McQueen).) This requirement "does

                                            31
not apply to any alleged grounds for noncompliance with this division for which there

was no public hearing or other opportunity for members of the public to raise those

objections orally or in writing prior to the approval of the project, or if the public agency

failed to give the notice required by law." (§ 21177, subd. (e).) In McQueen, the court

held that an inaccurate and misleading project description is "tantamount to a lack of

notice" under CEQA, thus excusing the plaintiff's failure to raise a noncompliance issue

early in the public agency's consideration of the project. (McQueen, supra, at p. 1150.)

Temecula Band agreed with McQueen's interpretation of the statute, but it distinguished

McQueen on the facts. (Temecula Band, supra, at p. 434.) While the project description

was inaccurate and misleading, as in McQueen, the project was clarified at a subsequent

public hearing. (Ibid.) The plaintiff failed to object after that clarification, despite an

opportunity to do so, and therefore its failure to raise a noncompliance issue was not

excused. (Ibid.)

       CLL's failure to appeal is not a failure to raise a noncompliance issue under

section 21177. McQueen and Temecula Band therefore have little relevance to the

administrative exhaustion issue here. And, even taken on their own terms, these

authorities stand only for the proposition that a plaintiff should be excused from failing to

raise a noncompliance issue where a misleading project description—or complete lack of

notice—has misled a plaintiff into believing there is no noncompliance issue at all.

(§ 21177, subd. (e); Temecula Band, supra, 43 Cal.App.4th at p. 434.) It does not apply

where the public agency has accurately provided notice of a public hearing, but it

misstates the applicable procedures to appeal the decision made at that hearing.

                                              32
         Instead, a plaintiff's remedy in this situation is to prevent the public agency from

invoking an administrative exhaustion defense through equitable estoppel. (See Shuer v.

County of San Diego (2004) 117 Cal. App. 4th 476, 487 ["We find, however, that the sum

total of county's actions . . . negligently led [the plaintiff] to conclude that she had no

administrative recourse. That being the case, county is estopped from asserting in its

demurrer that [the plaintiff] failed to exhaust her administrative remedies."]; see also

Feduniak v. California Coastal Com. (2007) 148 Cal. App. 4th 1346, 1372 ["[C]ourts will

not hesitate to estop the government from asserting a procedural barrier, such as the

statute of limitations or a failure to exhaust remedies, as a defense to claims against it,

where the government's affirmative conduct caused the claimant's failure to comply with

the procedural requirement."]; J.H. McKnight Ranch, Inc. v. Franchise Tax Bd. (2003)

110 Cal. App. 4th 978, 991; but see Park Area Neighbors v. Town of Fairfax (1994) 29
Cal. App. 4th 1442, 1449-1450 [equitable estoppel inapplicable to representations on

matters of law; inaccurate statements did not excuse failure to exhaust administrative

remedies].) CLL pursued a claim for equitable estoppel in the trial court, but it was

unsuccessful. CLL has not raised any claim of error regarding equitable estoppel in this

court. Its failure to exhaust administrative remedies therefore may not be excused on that

basis.

                                               III

                                     Adoption of the MND

         Although we have found that CLL failed to exhaust its administrative remedies

regarding the City's adoption of an MND for the project, we will nonetheless consider

                                               33
CLL's substantive arguments as an alternative ground for our decision. CLL primarily

argues the hearing officer should not have adopted the MND because the record

demonstrated a fair argument that the project may have a significant effect on the

environment that would not be mitigated. CLL contends the City was therefore required

to prepare an EIR for the project.

       An EIR must be prepared "[i]f there is substantial evidence, in light of the whole

record before the lead agency, that the project may have a significant effect on the

environment . . . ." (§ 21080, subd. (d).) " 'May' means a reasonable possibility."

(Pocket Protectors v. City of Sacramento (2004) 124 Cal. App. 4th 903, 927 (Pocket

Protectors).)

       " 'Environment' means the physical conditions which exist within the area which

will be affected by a proposed project, including land, air, water, minerals, flora, fauna,

noise, objects of historic or aesthetic significance." (§ 21060.5.) " 'Significant effect on

the environment' means a substantial, or potentially substantial, adverse change in the

environment." (§ 21068.) "An economic or social change by itself shall not be

considered a significant effect on the environment. A social or economic change related

to a physical change may be considered in determining whether the physical change is

significant." (Guidelines, § 15382; see § 21082.2, subd. (c).)

       "[S]ubstantial evidence includes fact, a reasonable assumption predicated upon

fact, or expert opinion supported by fact." (§ 21080, subd. (e)(1).) "Substantial evidence

is not argument, speculation, unsubstantiated opinion or narrative, evidence that is clearly

inaccurate or erroneous, or evidence of social or economic impacts that do not contribute

                                             34
to, or are not caused by, physical impacts on the environment." (§ 21080, subd. (e)(2).)

"The existence of public controversy over the environmental effects of a project shall not

require preparation of an environmental impact report if there is no substantial evidence

in light of the whole record before the lead agency that the project may have a significant

effect on the environment." (§ 21082.2, subd. (b).) "Relevant personal observations of

area residents on nontechnical subjects may qualify as substantial evidence . . . .

[Citations.] So may expert opinion if supported by facts, even if not based on specific

observations as to the site under review." (Pocket Protectors, supra, 124 Cal.App.4th at

p. 928.)

       The agency does not weigh the potential effect on the environment if substantial

evidence supports both the preparation of an EIR and the opposite. "[I]f a lead agency is

presented with a fair argument that a project may have a significant effect on the

environment, the lead agency shall prepare an EIR even though it may also be presented

with other substantial evidence that the project will not have a significant effect."

(Guidelines, § 15064, subd. (f)(1); see No Oil, Inc. v. City of Los Angeles (1974) 13
Cal. 3d 68, 75.) For example, "[i]f there is disagreement among expert opinion supported

by facts over the significance of an effect on the environment, the Lead Agency shall

treat the effect as significant and shall prepare an EIR." (Guidelines, § 15064, subd. (g).)

"The fair argument standard creates a 'low threshold' for requiring an EIR, reflecting a

legislative preference for resolving doubts in favor of environmental review." (Preserve

Poway v. City of Poway (2016) 245 Cal. App. 4th 560, 576.)



                                             35
       The hearing officer's "decision to issue a negative declaration in connection with

[the project] is reviewed for 'prejudicial abuse of discretion,' which 'is established if the

agency has not proceeded in a manner required by law or if the determination or decision

is not supported by substantial evidence.' " (Save the Plastic Bag, supra, 52 Cal.4th at

p. 171, quoting § 21168.5.) " 'In reviewing the adoption of [a negative declaration], our

task is to determine whether there is substantial evidence in the record supporting a fair

argument that the Project will significantly impact the environment; if there is, it was an

abuse of discretion not to require an EIR. [Citation.] " 'Whether a fair argument can be

made is to be determined by examining the entire record.' " [Citation.]' [Citation.]

'Although our review is de novo and nondeferential, we must give the lead agency the

benefit of the doubt on any legitimate, disputed issues of credibility.' " (Joshua Tree

Downtown Business Alliance v. County of San Bernardino (2016) 1 Cal.App.5th 677, 684

(Joshua Tree).)

       As the appellant, CLL bears the burden of identifying in the record substantial

evidence of a fair argument that the project may have a significant effect on the

environment that would not be mitigated. (See Citizens for Responsible and Open

Government v. City of Grand Terrace (2008) 160 Cal. App. 4th 1323, 1332.) CLL

contends the project may have significant effects in the areas of fire hazards, traffic and

transportation, noise, recreation, and historical resources.

       For reasons we will explain, CLL has not made a sufficient showing here. The

project at issue is relatively modest and located on already-developed land. The record

does not reflect any fair argument that the project may have a significant effect on the

                                              36
environment that would not be mitigated. We will address each of the areas CLL

identifies in turn. 5

                                       Fire Hazards

       A project may have a significant effect on the environment by increasing the risk

of fire hazards, including wildfires. Here, however, CLL has not shown the project

would have any significant effect on fire hazards in the area. The project meets all

applicable fire codes, the project site is already developed, and CLL's large commercial

horse ranch already operates on the neighboring parcel. The area already sees vehicular

and pedestrian traffic. CLL has not shown any of the project's activities have a

reasonable possibility of significantly increasing the risk of fire hazards. Indeed, by

incorporating a new water line and fire hydrant, the project appears to increase fire safety

in the area.

       CLL focuses on the location of the project in a Very High Fire Hazard Severity

Zone (see Gov. Code, § 51178) and the risk to persons and property from potential

wildfires in the area. CLL's focus is misplaced. As our Supreme Court has explained,

"we must distinguish between requirements that consider the environment's effects on a

project and those that contemplate the project's impacts on the existing environment."

(CBIA, supra, 62 Cal.4th at p. 388.) Only the latter impacts are valid under CEQA. It is



5     CLL's opening brief presents its argument that there was substantial evidence in
chronological order, identifying in turn bits of evidence in the City's initial study,
comments to the draft and final MND, and testimony before the hearing officer and at the
Planning Commission. Presenting this information chronologically, rather than by topic,
makes our review of CLL's argument more difficult and lessens its persuasive value.
                                             37
proper to evaluate "a project's potentially significant exacerbating effects on existing

environmental hazards—effects that arise because the project brings 'development and

people into the area affected.' " (Ibid.) But considering existing environmental hazards,

unchanged by the project, are not proper under CEQA. "CEQA generally does not

require an analysis of how existing environmental conditions will impact a project's

future users or residents." (Id. at p. 386.) 6

       CLL argues the project will inhibit the ability of people and, at the ranch, animals

to evacuate in the event of a wildfire. CLL points to the alleged "inability to timely and

safely evacuate 95 school personnel and students in conjunction with [CLL's] 135 horses

and 15 cattle, ranch personnel, clients and trailers through the narrow Clews Ranch

Road." But Clews Ranch Road is 20 feet wide and only 1,650 feet long. Complaints

about its inadequacy are speculative. The project will also have an alternate evacuation

route westward along a dirt road, and it intends to operate only part of the year and will

close on red flag warning days. The inherent difficulty in evacuating "135 horses and 15

cattle, ranch personnel, clients and trailers" already exists and will not be significantly

affected by the project. Viewing the record as a whole, there is no fair argument that the

project will materially affect evacuation routes in the area.

       CLL relies on the comments submitted by its fire safety expert, Van

Collingsworth. His comments consist largely of general observations regarding fire


6      CEQA provides for exceptions to this general rule in certain specific contexts,
including school construction projects near hazardous waste disposal sites or freeways.
(§ 21151.8, subd. (a)(3)(B); see CBIA, supra, 62 Cal.4th at p. 391.) Very High Fire
Hazard Severity Zones are not included.
                                                 38
hazards not tied to the project, questions about the project, and topics allegedly

unaddressed or inadequately addressed in the MND and project materials. His general

observations cannot, in and of themselves, create a fair argument without some nexus

with the project itself. His questions about the project and the topics allegedly

unaddressed or inadequately addressed also cannot create a fair argument without some

showing that those questions and topics refer to a potentially significant effect on the

environment that the project may create. Collingsworth also focuses on the effect of the

environment on the project (students and faculty at the school), rather than the effect of

the project on the environment, which is incorrect for the reasons we have already

discussed. Collingsworth's remaining comments are conclusory, speculative, or

otherwise unsupported. They are likewise insufficient.

       CLL has not shown that there is a fair argument that the project's effect on the fire

hazards in the environment, including as a consequence of bringing additional people into

the area, may be significant. The City therefore was not required to prepare an EIR on

this basis.

                                Traffic and Transportation

       A project may have a significant effect on the environment by increasing traffic or

impeding transportation. Various comments from the public argued the project here

would create an unreasonable traffic situation on Clews Ranch Road. They claimed that

the road could not support the estimated 117 additional daily trips caused by the project

because the road was narrow, "may create conflicts for two-way traffic," and was used by

pedestrians and horses as well. Barbara Clews and others contended that there were also

                                             39
"blind corners" on the road. As to the last comment, it appears contradicted by the actual

condition of the road, which is only 1,650 feet long and largely straight. On direct issues

of credibility, we must defer to the hearing officer. (See Joshua Tree, supra, 1

Cal.App.5th at p. 684.) The remaining comments are insufficient to create a fair

argument that the project may have a significant impact on traffic and transportation.

Clews Ranch Road was 20 feet wide and allowed two-way traffic. It had supported

traffic to and from CLL's large commercial horse ranch and the project site, including

during special events, without incident.

       The factual situation here is far different from the situation in Keep Our

Mountains Quiet v. County of Santa Clara (2015) 236 Cal. App. 4th 714, which CLL cites.

In that case, an initial report by the California Department of Transportation found there

would be " 'significant impacts to the operations and traffic movements to the site

entrances' and 'might impede [Summit Road] in both directions because of numerous

vehicles making right and left-turns into the site.' " (Id. at p. 725.) The road leading to

the project site was winding and very narrow (under 10 feet at one point), with 39 blind

curves. (Id. at p. 727.) The accident rate was twice the statewide average. (Id. at pp.

726-727.) No such facts were developed here.

       The commenters' predictions of significant impacts alone are insufficient absent

specific facts in the record supporting a fair argument. " '[I]n the absence of a specific

factual foundation in the record, dire predictions by nonexperts regarding the

consequences of a project do not constitute substantial evidence.' " (Joshua Tree, supra,

1 Cal.App.5th at p. 690.) CLL has not shown that there is a fair argument that the

                                             40
project's effect on traffic and transportation may be significant. The City was not

required to prepare an EIR on this basis.

                                            Noise

       A project may have a significant effect on the environment through the noise it

generates. (See Oro Fino Gold Mining Corp. v. County of El Dorado (1990) 225
Cal. App. 3d 872, 882 [noise generated by gold mine's drilling rig].) Several commenters

associated with CLL's horse ranch predicted significant noise impacts because noises

from school activities could disrupt ranch operations. For example, one commenter

described incidents in which construction noise at the project site had frightened horses

and caused them to throw their riders. But the possibility that noise will impact the horse

ranch's operations is insufficient. "Under CEQA, the question is whether a project will

affect the environment of persons in general, not whether a project will affect particular

persons." (Mira Mar Mobile Community v. City of Oceanside (2004) 119 Cal. App. 4th
477, 492.) The noise likely generated by the school (children laughing and playing, cars

driving, doors closing, etc.) is insignificant in the context of the environment as a whole,

especially given the project's location near a busy highway, State Route 56, and CLL's

large ranch.

       Even if the noise generated by the school adversely impacted the ability of the

ranch to continue operation as a viable business, the impact on the ranch alone would be

insufficient to support preparation of an EIR. The fact that a project may affect another

business's economic viability is not an effect covered by CEQA unless it results in a

change in the physical environment (e.g., urban decay). (Joshua Tree, supra, 1

                                             41
Cal.App.5th at p. 685.) CLL has not shown that there is a fair argument that the project's

effect on noise in the environment may be significant. The City was not required to

prepare an EIR on this basis.

                                         Recreation

       A project may have a significant effect on the environment if it reduces available

recreation activities. The project here will use a public parking lot serving nearby trails

as a pick-up and drop-off point for its shuttles. Commenters believed the school's use of

the parking lot would leave little room for other users. For example, the CVCPB

expressed concern that "[u]nresolved operational issues such as the drop-off and pickup

location may impact traffic flow on Carmel Country Road and [the location] may be

inadequate for the added use beyond much needed parking for the heavily used CVREP

public trails." Speculation by commenters such as the CVCPB is not substantial

evidence, and it is insufficient to support a fair argument that the project may have a

significant impact on recreation. (Joshua Tree, supra, 1 Cal.App.5th at p. 690.) CLL has

not shown the City was required to prepare an EIR on this basis.

                                   Historical Resources

       A project may have a significant effect on the environment if it affects historical

resources. The project here would not alter the historic farmhouse on the site or its

outbuildings, and the architecture of the new school on the property is consistent with the

farmhouse's aesthetic. CLL claims the City should have undertaken additional study of

the project's impact on the broader Mount Carmel Ranch historical resource, but such

criticism is mere rhetoric without facts supporting such an impact. CLL has not shown

                                             42
that there is a fair argument that the project's effect on historical resources may be

significant. The City was not required to prepare an EIR on this basis. We will address

the City's compliance with its historical resource regulations in part IV, post.

                                              IV

                                 Recirculation of the MND

       To achieve the public notice purposes of CEQA, an MND must be recirculated if

it is substantially revised after its release but prior to adoption. (Guidelines, § 15073.5,

subd. (a).) A substantial revision includes the circumstances where "[a] new, avoidable

significant effect is identified and mitigation measures or project revisions must be added

in order to reduce the effect to insignificance," or "[t]he lead agency determines that the

proposed mitigation measures or project revisions will not reduce potential effects to less

than significance and new measures or revisions must be required." (Guidelines,

§ 15073.5, subd. (b)(1)-(2).) Recirculation is not required where "[n]ew project revisions

are added in response to written or verbal comments on the project's effects identified in

the proposed negative declaration which are not new avoidable significant effects";

"[m]easures or conditions of project approval are added after circulation of the negative

declaration which are not required by CEQA, which do not create new significant

environmental effects and are not necessary to mitigate an avoidable significant effect";

or "[n]ew information is added to the negative declaration which merely clarifies,

amplifies, or makes insignificant modifications to the negative declaration." (Guidelines,

§ 15073.5, subd. (c)(2)-(4).)



                                              43
       CLL contends the school's shuttle bus plan and its intent to close on red flag

warning days, which were added to the project after the MND was circulated, constitute

new mitigation measures that required recirculation. We disagree. These plans were

purely voluntary, so they cannot constitute mitigation measures. (Guidelines, § 15126.4,

subd. (a)(2).) And CLL has not shown they were added to the project to reduce

significant effects on the environment for the reasons discussed above. Moreover,

additional information about the project's design and layout, its evacuation plan, and its

brush management plan, which were also added after circulation, were clarifying and

amplifying in nature and did not make substantial revisions to the project. (See

Guidelines, § 15126.4, subd. (c)(4).) Recirculation was not required.

                                              V

                              Historical Resource Regulations

       CLL contends the City failed to follow its historical resource regulations (SDMC,

§ 143.0201 et seq.) and the Historical Resources Guidelines of the City's Land

Development Manual (HRG). To succeed, CLL must establish a prejudicial abuse of

discretion, i.e., it must show that the City's actions were "arbitrary, capricious, in excess

of its jurisdiction, entirely lacking in evidentiary support, or without reasonable or

rational basis as a matter of law." (Sierra Club v. County of Napa (2004) 121
Cal. App. 4th 1490, 1497 (Sierra Club).) "A prejudicial abuse of discretion is established

if the agency has not proceeded in a manner required by law, if its decision is not

supported by findings, or if its findings are not supported by substantial evidence in the

record." (Ibid.; see § 21168.5)

                                              44
       CLL advances two interrelated arguments in an attempt to show the City did not

proceed as required by law: (1) the historical resource regulations require the City to

apply its "Process Four" to the project, which would involve review by the City's

Historical Resources Board, and (2) the regulations require the City to analyze the effect

of the project on Mount Carmel Ranch, the broader historical resource of which the

project site's historic farmhouse is a part.

       The City's historical resource regulations apply whenever historical resources,

including designated historical resources, are present at a project site. (SDMC,

§ 143.0210, subd. (a)(1).) The City must proceed under Process Four for certain types of

development when a designated historical resource is present. (Id., § 126.0502, subd.

(d)(1).) The types of development that require Process Four are subdivisions, single or

multiple unit residential developments, commercial or industrial developments, public

works projects, and any developments that deviate from the historical resources

regulations. (Ibid.) The historical resources regulations similarly require Process Four

for subdivisions, single or multiple unit residential developments, commercial or

industrial developments, public works projects (other than capital improvement program

projects), land use plans, and any developments that deviate from the historical resources

regulations (other than capital improvement program projects). (Id., § 143.0210, subd.

(e)(2).)

       Even if these requirements apply, the historical resource regulations contain

certain exemptions. (SDMC, § 143.0220; see id., §§ 126.0502, subd. (d)(1), 143.0210,

subd. (e).) One of these exemptions covers "[a]ny development that proposes minor

                                               45
alterations or improvements consistent with [SDMC] Section 143.0250, subdivision (a),

to a designated historical resource, or any historical building or historical structure

located within a historical district, or any new construction within a historical district that

will enhance, restore, maintain, repair, or allow adaptive reuse of the resource and which

will not adversely affect the special character or special historical, architectural,

archaeological, or cultural value of the resource when all feasible measures to protect and

preserve the historical resource are included in the development proposal consistent with

the Secretary of Interior's Standards and Guidelines." (Id., § 143.0220, subd. (a), italics

omitted.)

         In the report to the Planning Commission for the project, City staff explained that

the project falls within this exemption because it is new construction that is consistent

with the Secretary of the Interior's Standards and Guidelines, the HRG, and the historical

resource regulations. In arguing that Process Four applies, CLL does not address the

substance of this exemption. It merely criticizes the City's reliance on the exemption as a

post hoc rationalization. Such criticism is insufficient without a showing that Process

Four should have been applied. "The decisions of the agency are given substantial

deference and are presumed correct. The parties seeking mandamus bear the burden of

proving otherwise, and the reviewing court must resolve reasonable doubts in favor of the

administrative findings and determination." (Sierra Club, supra, 121 Cal.App.4th at p.

1497.)

         CLL also criticizes the City for not complying with the requirements of the

historical resource regulations and the HRG, particularly the absence of any detailed

                                              46
analysis of the project's effect on the Mount Carmel Ranch, the broader historical

resource of which the project site's historic farmhouse is a part, or of the project's Area of

Potential Effect. Again, CLL's criticism is insufficient. Inadequate explanation

regarding compliance is not the same as noncompliance. (See Sierra Club, supra, 121

Cal.App.4th at p. 1497.)

       CLL's further contention that a recommendation of the Historical Resources Board

was required is incorrect; such a recommendation is only required under Process Four.

(SDMC, § 126.0504, subd. (b)(2).) And its contention that approval of Cal Coast's

project should have been handled under the same procedures as the prior approval of its

commercial horse ranch is unpersuasive. The mere fact that CLL complied with different

procedures does not show that Cal Coast should be held to those procedures. CLL has

not shown the City erred.

                                             VI

            Consistency with the Carmel Valley Neighborhood 8 Precise Plan

       CLL argues that the project conflicts with the Carmel Valley Neighborhood 8

Precise Plan (Precise Plan) adopted by the City. The Precise Plan "provides development

guidelines for the Neighborhood 8 portion of Carmel Valley, a designated community

plan area within the City[.]" "The Neighborhood 8 Precise Plan also functions as a

component in the development implementation process . . . . The precise plan constitutes

one of a series of steps in the City approval of development projects in Neighborhood 8.

The Carmel Valley Community Plan provides guidelines, proposals and concepts for the

future development of the entire Carmel Valley community. The precise plan is used by

                                              47
the individual neighborhoods, within the larger Carmel Valley Plan context, to determine

how the specific development unit will take shape. It is the precise plan's role to address

issues such as development density, road alignments and community facility sites. The

adopted precise plans then become the basis for reviewing subsequent development

plans, subdivisions, and other permits within their respective development units." While

subordinate to the City's General Plan and the Carmel Valley Community Plan, the

Precise Plan guides development in the same way for projects within its area of concern.

       The most recent Precise Plan, issued in 2012, designates the project site as open

space. In their report to the hearing officer, City staff identified the site as designated

natural open space. The report explained, however, that development on the site was

consistent with the Precise Plan because the area had already been disturbed: "The

project site has been previously disturbed by the prior construction of several concrete

pads void of any structures, several accessory buildings, a swimming pool and the

historic residential structure. These improvements are or were dispersed throughout the

property. The proposed school building is located in an area on the site which was

previously developed with a swimming pool which has since been capped and covered

with a concrete pad. New drive aisles and parking areas would be located in areas of

previous disturbance and are either covered in concrete/asphalt/gravel or are existing

unpaved driveways and/or parking areas. The project design limits new development to

previously developed and disturbed areas in conformance with the Precise Plan's Open

Space policies." In the report to the Planning Commission following CLL's appeal, City



                                              48
staff reiterated their analysis and found no inconsistency between the project and the

Precise Plan.

       The site development permit issued by the Planning Commission confirms that the

project site "is designated Open Space by the Precise Plan." But it explained, "The

proposed Project will be developed on previously disturbed land and will not impact or

develop on existing undisturbed open space and [the Multi-Habitat Planning Area] land."

It therefore found that the project would not "adversely affect the applicable land use

plan." 7

       Any local land use or development decision, including approval of the project at

issue here, must be consistent with the applicable general plan and its constituent

elements. (Orange Citizens for Parks and Recreation v. Superior Court (2016) 2 Cal.5th

141, 153 (Orange Citizens).) We review the City's finding that the project is consistent

with the Precise Plan for abuse of discretion. (Id. at p. 154.) "A city's determination that

a development approval is consistent with its general plan has been described by some

courts as 'adjudicatory' [citation] and by others as 'quasi-legislative' [citation]. Where a

consistency determination involves the application of a general plan's established land

use designation to a particular development, it is fundamentally adjudicatory. In such



7       Curiously, the City and Cal Coast in their joint respondents' brief take the position
that the project site is not designated open space. They rely on an earlier 1990 Precise
Plan and baldly assert that "any later designation of the site as 'open space' would have
been a factual error." This assertion contradicts the City's position in the approved site
development permit and the repeated analyses of City staff. While we need not explore
the consequences of such inconsistency in this appeal, since an alternative ground exists
on which to reject CLL's challenge, it is troubling.
                                              49
circumstances, a consistency determination is entitled to deference as an extension of a

planning agency's ' "unique competence to interpret [its] policies when applying them in

its adjudicatory capacity." ' [Citation.] Reviewing courts must defer to a procedurally

proper consistency finding unless no reasonable person could have reached the same

conclusion." (Id. at pp. 154-155.) "The party challenging a city's determination of

general plan consistency has the burden to show why, based on all of the evidence in the

record, the determination was unreasonable." (San Diego Citizenry Group v. County of

San Diego (2013) 219 Cal. App. 4th 1, 26.)

       CLL focuses on the project's site's multifamily residential (MF-1) zoning and

contends that zoning is inconsistent with an open space designation. While "[a] zoning

ordinance that conflicts with a general plan is invalid at the time it is passed" (Lesher

Communications, Inc. v. City of Walnut Creek (1990) 52 Cal. 3d 531, 544), the City's

zoning decision is not at issue here. The multifamily residential zoning was implemented

prior to the latest Precise Plan's open space designation. The Precise Plan contemplated a

change in the site's zoning from multifamily residential to open space, but it appears this

change has not occurred.

       The issue here is whether the project is consistent with the Precise Plan's open

space designation. CLL does not persuasively address the reasoning behind the City's

consistency determination, which was based on previous development at the site. CLL

references the general concern for open space, natural vistas, and recreation described in

the Precise Plan and similar documents, but it does not explain how the City abused its

discretion in finding that the development of the school at issue here would be consistent

                                             50
with the objectives of the open space designation. (CLL's claim that the CVREP trails

would be affected by the project's use of the trailhead parking lot has been addressed and

rejected above.)

       The City could reasonably conclude that the project was consistent with the

Precise Plan and its open space designation because the proposed school will be built on

already developed land, next to a large commercial horse farm, and will be consistent

with the historic nature of the site. (See Orange Citizens, supra, 2 Cal.5th at p. 157

[" '[S]tate law does not require perfect conformity between a proposed project and the

applicable general plan.' "].) CLL's bare assertion that further evaluation was needed is

insufficient.

                                            VII

                            Site Development Permit Findings

       CLL contends, based on its previous arguments, that the City's findings in the site

development permit are not supported by the evidence. We find that contention

unpersuasive for the reasons we have already discussed with respect to CLL's specific

arguments above.




                                             51
                                DISPOSITION

    The judgment is affirmed.



                                              McCONNELL, P. J.

WE CONCUR:




                HUFFMAN, J.




                   AARON, J.




                                    52
Filed 1/8/18
                            CERIFIED FOR PUBLICATION

               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                STATE OF CALIFORNIA



CLEWS LAND AND LIVESTOCK, LLC et                  D071145
al.,
     Plaintiffs and Appellants,

        v.                                        (Super. Ct. No. 37-2015-00032905-
                                                  CU-TT-CTL)
CITY OF SAN DIEGO,
     Defendant and Respondent,                    ORDER CERTIFYING OPINION
                                                  FOR PUBLICATION
JAN DUNNING et al.,
     Real Parties in Interest and
     Respondents.

THE COURT:
        The opinion filed December 20, 2017 was not certified for publication. It
appearing the opinion meets the standards for publication specified in California Rules of
Court, rule 8.1105(c), the requests pursuant to California Rules of Court, rule 8.1120(a)
for publication are GRANTED.
        IT IS HEREBY CERTIFIED that the opinion meets the standard for publication
specified in California Rules of Court, rule 8.1105(c); and
        ORDERED that the words "Not to Be Published in the Official Reports" appearing
on page 1 of said opinion be deleted and the opinion herein be published in the Official
Reports.

                                                                      McCONNELL, P. J.

Copies to: All parties